Title: To Benjamin Franklin from Jonathan Williams, Jr., 29 July-4 August 1773
From: Williams, Jonathan Jr.
To: Franklin, Benjamin



Dear and honoured Sir
Boston July 29 [-Aug. 4]. 1773
I was desired to send Mrs. Stevenson 6 Boxes of Sperma Ceti Candles, but as they will not admit a less quantity than 22 lbs. [?] to be shipt, was obliged to send her 9: which I have shipped on board the Lydia Capt. Hood directed to you as per the inclosed Bill of Lading. Mrs. S will appropriate the amount to the Payment of an Organ I desired you to procure for me in my last: such an one as you bought for Mrs. Foxcroft. I hope you will excuse the trouble I give you in the matter and shall be particularly obliged by your sending it as soon as it is finished. I inclose a Schedule of my account with Mr. Warren, that you may judge of my Conduct with regard to that Gentleman. My constant aim is, and shall be, to be as punctual as I can and I think I have done my utmost endeavours. I stick to my ready money plan, and do not intend to part from it, tho’ cannot do so much Business as if I trusted, but at this time that is particularly hazardous, for Goods are so very low for Cash, that no person that is able to pay will ask a Credit. I therefore conclude that my Goods in my Store are better than if they were in Debts, as I always have more by me than sufficient to pay what I owe. My Father gives his Duty to you and asks the favor of you to send him the following Books, Vizt


The Auroa
}
by Jacob Behmen, and any other of his works.


The Mystery of Magnum


The Threefold Life


also The Works of William Law, his Appeal to all that Doubt, on Regeneration, and on divine knowledge. These are not to be had in this Country, or we would not be thus troublesome: and he begs he may not be disappointed. Please to pay for them out of the Surplusage of the Candles.


Augt 4th 1773
Since writing the above, we have received your kind Favour to my Father, covering an Account of sundry Goods for my Aunt Mecom, which are not yet out of the Ship. I am much obliged by your Goodness in delivering my letter to Mrs. Barwell, as also for your kind promise of assistance relative to East India Consignments. Please to make my best respects acceptable to her, with every gratefull acknowledgment, for the favorable reception of my letter. If I should not have time to write to Mrs. Blunt, please to remember me to her, with great respect and esteem, as also to all enquiring Friends. All are well on this side and Join in Love and Duty with Your dutifull and Affectionate Kinsman
Jona Williams Jun

 
Addressed: To / Doctr B Franklin
Endorsed: July 29. and Augt 4. 1773
